Case 1:18-cv-03234-KAM-RML Document 53-3 Filed 08/08/19 Page 1 of 6 PageID #: 365




                Exhibit A
    Case 1:18-cv-03234-KAM-RML Document 53-3 Filed 08/08/19 Page 2 of 6 PageID #: 366


Crouching Tiger, Hidden Raj I Politics I Vanity Fair                                              http://www.yanityfaircom/politics/features/2011/09/tami...




                              VANITYFAIR                                                                                                                          SEARCH
                                investigation            seb exclusive O.

                                September 30, 2011

                              Crouching Tiger, Hidden Raj
                              Earlier this year,Raj Rajaratnam,founder of the Galleon Group hedge fund,was
                              convicted of conspiracy and securities fraud in one of the biggest insider-trading cases in
                              the history of Wall Street.But there was another reason the federal government was
                              interested in Rajaratnam—his alleged financial support for Tamil separatists in Sri Lanka,
                              whose cause is spearheaded by the ferocious Tamil Tiger terrorists. Vanity Fair's David
                              Rose gets the untold story from a Tamil Tiger turned F.B.I.informant.

                              By David Rose




                                                                    IIRUWAN WANNIARACHCHVAFP,GETTY IMAGES,INSET,BY SHANNON STAPLETONREUTER 5.

                              FRIENDS WITH BENEFITS Lelt, Convicted Insider trader and former Galleon hedge-fund founder Rai Rajaratnam a:the Manhattan Federal
                              Courthouse in COW York,in April 2011.Inset, members of Sri Lanka's Tamil Tigers.




                             I
                                     n November 2002,the Doubletree hotel in Somerset,New Jersey,hosted a daylong
                                     gala: lunch,speeches,dinner,more speeches,and finally dancing.There were more
                                     than 40o guests,and they were all there to mark the 25th anniversary of the Ilankai
                                     Tamil Sangam,ostensibly a cultural and social organization.Many of its members
                              supported the demand by Sri Lanka's Tamil minority for an independent state,and
                              although the Sangam was not avowedly militant,the flags and videos of the movement's
                              military wing,the Liberation Tigers of Tamil Eelam (L.T.T.E.),were on display throughout
                              the hall.The Tamil Tigers,as the group is known,were then in the 1- 9th year of a civil war
                              against the Sri Lankan government.Designated a terrorist organization by the U.S.State
                              Department in 1997,the Tamil Tigers invented the suicide-bombing belt,a technology it
                              exported to Hamas and al-Qaeda.The Tigers were responsible for hundreds of suicide
                              attacks on buses,temples,and shopping malls,and for village massacres in which children
                              were killed in front of their parents.In May 1991,the Tigers assassinated the former
                              Indian prime minister Rajiv Gandhi.Two years later,they assassinated the Sri Lankan
                              president,Ranasinghe Premadasa.

                              One of the distinguishing features of the Tamil Tigers is that the group was mostly
                              financed from abroad by the large Tamil diaspora.Many of its donors were eminently
                              respectable,and worked in America,Canada,Australia,and Europe in professions such as
                              medicine and the law.And so at about seven p.m.,it fell to a hospital anesthesiologist to
                              introduce the Doubletree event's star speaker,Raj Rajaratnam,a corpulent Tamil whose
                              Galleon Group hedge fund had already made him the world's richest Sri Lankan.His net
                              worth would eventually reach a reported $1.8 billion.




1 of 5                                                                                                                                                                     10/4/2011 2:23 PM
                                                                                                                                                                              MR-LTTE-00052446
     Case 1:18-cv-03234-KAM-RML Document 53-3 Filed 08/08/19 Page 3 of 6 PageID #: 367

Crouching Tiger, Hidden Raj I Politics I Vanity Fair                        http://vvww.yanityfaircom/politics/features/2011/09/tami...


                              Unbeknownst to Rajaratnam,his audience that nightincluded an F.B.I.informant
                              equipped with a concealed recording device.The informant,whom I will call by one of his
                              nicknames,Rudra,would eventually make thousands of hours of clandestine recordings in
                              the course of his 11-year undercover career,and the Department of Justice has used them
                              as the basis of 20 successful criminal prosecutions.Rudra says his memory•of what
                              Rajaratnam said at the gala is clear,and it is supported by his former F.B.I.handlers,who
                              heard the recordings when they were made."He got up and,flanked by L.T.T.E.flags,he
                              said,'Everyone must support the Tigers'cause,'" Rudra recalls."He mentioned the fact
                              that his wife was an Indian Sikh [a minority group from which some had also mounted a
                              terrorist campaign aimed at creating a separate state].Rajaratnam said: 'They're
                              terrorists.We're terrorists.We are all freedom fighters.'Everyone laughed.Then he
                              added: 'They're our terrorists,and you all must support this struggle.'"

                             Rudra says that Rajaratnam sounded all the more persuasive because his own generosity
                             was well established. For example,a few were aware within the Tamil community that
                             Rajaratnam apparently had given the Tamil cause at least $1 million in recognition of the
                             Tamil victory in 2000 over the Sri Lankan army at the strategic Elephant Pass,which
                             controls access to Sri Lanka's northern peninsula,where ethnic Tamils are concentrated.
                             (John M.Dowd,a partner at the law firm of Akin Gump Strauss Hauer & Feld,which
                             represents Raj Rajaratnam,said that Rajaratnam has never directly supported L.T.T.E.
                             terrorism.He declined to answer specific questions from Vanity Fair,saying that he had
                             nothing to add to the position already set out on behalf of his client in court filings.)

                              In May 2011,Raj Rajaratnam was convicted in New York on 14 counts of conspiracy and
                              securities fraud in one of the biggest hedge-fund insider-trading cases in the history of
                              Wall Street.The trial revealed how Rajaratnam developed a web of corrupt relationships
                              and paid millions of dollars for insider tips that enabled him to beat the market time and
                              again.But throughout the two-month hearing,prosecutors said nothing about one of the
                              uses to which Rajaratnam allegedly put his criminally acquired fortune—funding Tamil
                              terrorism.

                              Jay Kanetkar,who was Rudra's main F.B.I.handler from 1999 until he left the bureau in
                              June 2006,says that Rajaratnam's alleged involvement with terrorism was a significant
                              factor in why the F.B.I.and the Department of Justice went to such extraordinary lengths
                              to nail him."It was a conscious decision," Kanetkar says,"to treat Raj the terrorist the way
                              they treated Al Capone when they got him for tax evasion."




                             T
                                       he money trail that leads to Rajaratnam begins in a federal prison in Buffalo,
                                       New York,early in 1999.Jay Kanetkar and an F.B.I.colleague,both with the
                                       Joint Terrorism Task Force in Newark,New Jersey,happened to be looking for a
                                       new case to work when they got a call from an agent in the Immigration and
                              Naturalization Service named Kevin Ryan.He said that Rudra was coming to the end of a
                              five-year prison term imposed for storing two kilograms of heroin in a suitcase at his
                              home on Staten Island as part of a drug-smuggling operation organized by the Tamil
                              Tigers to raise money.A Sri Lankan citizen,now he was due to be deported.That fact,
                              Ryan suggested,might give the F.B.I.some leverage to persuade Rudra to become an
                              informant.Rudra,whose mild,slightly bumbling exterior conceals an evident sangfroid,
                              was then in his mid-thirties,and he readily agreed.Although he had been drawn into the
                              Tamil Tiger orbit while studying in India,and had even met its murderous leader,
                              Vellupillai Prabhakaran,he says now that his commitment to their cause had only ever
                              been lukewarm,And he was angered by the group's failure to check on his family while he
                              was in prison.Rudra says,"So I decided: I'm going to bring them down."

                             Soon after being recruited by the F.B.I.,Rudra met one of the Tigers'leading international
                             fund-raisers,Vijayshanthar Patpanathan,also known as Chandru,who told him that
                             Rajaratnam was a "high-level business guy" who played a critical role in funding the
                             terrorist group.(Chandru was later convicted and jailed by a New York federal court for
                             conspiring to provide material support to a foreign terrorist organization,as a result of
                             information supplied by Rudra.) "Three years before that 2002 fund-raiser,Rajaratnam
                             was identified by Rudra as a major source," says Kanetkar.Rudra also told the F.B.I.that
                             Raj's father,Jesuthasan Rajaratnam,a wealthy financial manager in his ovvn right, was
                             another generous donor.Father and son had set up the Rajaratnam Family Foundation,to
                             support charitable causes in Sri Lanka and elsewhere.But it was also a clandestine




2 of 5                                                                                                                       10/4/2011 2:23 PM
                                                                                                                                MR-LTTE-00052447
    Case 1:18-cv-03234-KAM-RML Document 53-3 Filed 08/08/19 Page 4 of 6 PageID #: 368


Crouching Tiger, Hidden Raj I Politics I Vanity Fair                                http://www.vanityfair.com/politics/features/2011/09/tami...


                              financial channel for the Tamil Tigers,recent court filings allege.(John M.Dowd,who
                              represents Jesuthasan Rajaratnam as well as his son,Raj,had no comment on specific
                              questions regarding the allegations, but he did say that neither man had ever directly
                              supported the L.T.T.E.)

                              For Rudra,meeting Tiger operatives was not difficult: they were often on hand at social
                              functions,such as those organized by the Sangam.The challenge for him and the F.B.I.
                              was to build his credibility.The ruse his handlers devised was for Rudra to intimate that
                              he had had contact with top Mafia figures in prison,and that through them he had access
                              to corrupt U.S.officials.These,he suggested,could get things done for the Tamil
                              Tigers—such as smuggle Tamils who lacked proper visas into the United States. Beginning
                              in the fall of 2001,Chandru paid Rudra $6,000 a head in order to arrange safe passage at
                              Newark International Airport for at least nine such individuals,whose entry was
                              coordinated between the F.B.I.and the I.N.S.Rudra used his supposed "contacts" again,in
                              April 2004,when Chandru told him that Father Gaspar Raj,a Catholic priest who was also
                              a key Tamil Tiger member,had been detained by federal agents at Newark and was about
                              to be deported.Rudra says: "I called Jay Kanetkar and said he should get him out,and he
                              did."

                              Prabhakaran ran the Tamil Tigers abroad on classic, cellular lines, with each group operating
                              independently and unaware of the others'activities. But Rudra's standing rose so high that he became an
                              exception, the trusted go-to guy for every Tiger cell in America. "I've seen the e-mails," he says. "They
                              thought I could do anything." Eventually, he was working with four separate cells, which were variously
                              attempting not only to raise money but to arrange supplies of weapons,including surface-to-air missiles.
                              (The would-be arms smugglers were also arrested and convicted on the basis of Rudra's testimony.)
                              Meanwhile, says Kanetkar,"he had four concealed video cameras in his living room, plus two in the
                              kitchen. We had every angle covered." Every time Rudra spoke on the phone or met a contact, the
                              conversation was recorded.



                              Occasionally there were hiccups, such as the time a recording device fell out of Rudra's pocket in front of
                              Chandru—"I told him it was a pager," Rudra says. His reassurance must have worked, for in August 2003
                              he accompanied Chandru to Sri Lanka. There had been a cease-fire, and they were able to travel from
                              the capital, Colombo,to Venni, the fortress housing 300,000 people that the Tamil Tigers had built from
                              scratch In the Island's northern jungles. Vann! had underground bunkers for advanced computers and
                              communications equipment as well as two fully equipped subterranean hospitals. There Rudra met most
                              of the Tamil Tigers'senior leadership, wearing a concealed F.B.I. wire all the while.


                              By 2005, Rudra's penetration of the Tigers' network was so deep that the F.B.I. had acquired a
                              comprehensive picture of the group's fund -rasing capability. Raj Rajaratnam's name came up frequently.
                              'On the recordings, he was spoken of in a reverential way, with all the kudos he got as a financial whizz,"
                              says Kanetkar. "At the same time, he wasn't a commoner, which is why it was hard for Rudra to get close
                              to him. He was reserved for the big stuff." For example,in September 2005, two Tamil Tiger members
                              were duped by the F.B.I. In an attempt to have the Tigers removed from the government terrorism list,
                              they agreed to pay $1 million to two "corrupt State Department officials" (in reality, F.B.I. agents) whom
                              Rudra had introduced them to. The Tamils went straight from that meeting to Rajaratnam's house,
                              apparently to arrange to get the money,according to Rudra and Kanetkar.


                              "Rudra told us that the L.T.T.E. had given Raj a very large sum of money for him to invest in the Galleon
                              fund," says Kanetkar. "It was clear that the Tigers did have that kind of money.They were raising $1
                              million every time they held a function, and also going door to door—extorting people to pay thousands of
                              dollars for the next wave of operations." Kanetkar and his counterterrorist colleagues had been aware of
                              evidence that Rajaratnam was using Illegal insider Information since 2001, when wiretaps caught an
                              executive from the Intel Corporation offering him insider tips. The F.B.I. saw the two endeavors
                              —terrorism and insider trading—as connected,says Kanetkar: "Money from insider trading was going into
                              his pocket, and money from his packet was going to the L.T.T.E."




                               F
                                         or the Tamil Tigers, possibly the most damaging consequence of Rudra's work undercover was
                                         the eventual closure by the authorities of the group's main fund-raising "front" charities, not
                                         only in America but elsewhere,including Britain, where Rudra, accompanied by Kanetkar,
                                         shared his knowledge with the British Security Service, M.I.5. "This had a measurable impact
                                         on the course of the war," says a former Department oflustice official. "It significantly
                              weakened their capacity to fight."The Tigers' last stand came in April 2009, when the Sri Lankan army
                              finally overran Venni, killing not only Prabhakaran but, allegedly, thousands of noncombatants.


                              Of the Tamil front groups,the biggest was the Tamil Rehabilitation Organization (T.11.0.), which was active
                              in 17 countries. Its assets were frozen by the U.S.Treasury in November 2007. Rudra's secret recordings
                              included detailed accounts by Tiger leaders of how money was transferred from the T.R.O. to the terrorist
                              group itself, and In this case there is a copious documentary record of the rale played by Rajaratnam. An
                              affidavit filed in April 2007 by the F.B.I.'s special agent Louis Forella states that the banking records of
                              "individual B"—Rajaratnam, according to court filings—show that "[he] wrote three checks totalling
                              $1,000,000 between July and September 2000" that eventually made their way to a T.R.O. account In
                              London,from which much of the money was later withdrawn In cash. The affidavit also cites letters from a
                              later-convicted Tamil Tiger fund-raiser named Karunakaran Kandasamy about the need to fulfill




3 of 5                                                                                                                                       10/4/2011 2:23 PM
                                                                                                                                                MR-LTTE-00052448
    Case 1:18-cv-03234-KAM-RML Document 53-3 Filed 08/08/19 Page 5 of 6 PageID #: 369


Crouching Tiger, Hidden Raj I Politics         Vanity Fair                           http://www.vanityfaincom/politics/features/2011/09/tami...


                              Rajaratnam's "long lasting desire" to meet Prabhakaran,describing the Galleon Group founder as "among
                              the people who provide financial support for our struggle for freedom. . . .[He) has been working actively
                              on the forefront."


                              Court filings in a pending civil action against Rajaratnam, being brought by Tamil Tiger victims, more than
                              30 of their families cite a State Department cable dated October 2006 from James R. Moore, the deputy
                              chief of the mission of the U.S. Embassy in Colombo, which was copied to the Treasury Department,the
                              Department of Homeland Security, and the F.B.I. Moore described his dealings with Sri Lankan officials on
                              Tamil Tiger financing, and quoted reports from the local central bank's financial intelligence unit and the
                              ministry of foreign affairs on the T.R.O. and its influx of funds from America (more than from any other
                              country)."Of these remittances from the U.S., the [Rajaratnam) family is the largest private donor," Me
                              cable said. In the period January 2003 to March 2006, according to one of the reports cited by Moore,the
                              T.R.O.In Sri Lanka received nearly $10 million from Its affiliate In America, a trend that was continuing,
                              with $566,000 sent in the single month of August 2006.Overall, the Rajaratnam foundation was
                              contributing more than 35 percent. The cable added: "These funds have been received from the T.R.O.
                              office registered in Cumberland . . . Maryland, which is the entity that is presently being investigated by
                              the U.S. authorities"—the investigation spearheaded by Rudra—'with regard to arms purchases for
                              L.T.T.E." When it finally shut the T.R.O. down,the U.S. Treasury stated that the organization had
                              "facilitated L.T.T.E. procurement operations" including "the purchase of munitions, equipment,
                              communication devices, and other technology."


                              Tax and bank records confirm the scale of Rajaratnam's support. In the course of 2003, he gave $5.05
                              million to his family foundation, which In turn passed on $5 million to the T.R.O.In June 2004,the court
                              filings state, he gave another $1 million directly to the T.R.O. At the end of that year, the Indian Ocean
                              tsunami devastated coastal Sri Lanka. Rajaratnam responded by setting up another charity, Tsunami
                              Relief, Inc., which made appeals to the public and was administered by two of his staff at the Galleon
                              Group headquarters, in New York.In all it raised more than $7 million. While money did go to the Sri
                              Lankan government, nearly half of it was given to the T.R.O. in the U.S. and in Sri Lanka.(Court filings
                              lodged on behalf of Raj Rajaratnam and his father say that while it is true that they gave large donations
                              to the T.R.O., they were unaware that the T.R.O. was channeling money to the L.T.T.E.)


                              Rajaratnam gave few interviews before his arrest,in September 2009. But just a month before, he told a
                              Sri Lankan business magazine that he was proud of his "humanitarian work In Sri Lanka," saying that in
                              the future, he would like to do more.(By this time, the Tigers had been defeated.) "I'm a firm believer
                              that with success comes responsibility and the incredible power of possibility," he said, 'a responsibility to
                              help those less fortunate and the possibility of actually succeeding In making a difference." Rajaratnam's
                              criminal lawyers have told reporters he should receive a lenient sentence for his insider-trading crimes
                              because of his charitable generosity. He is due to be sentenced on October 13.


                             Could Rajaratnam have genuinely confused charitable works with financial support for terrorism? The
                             evidence suggests he knew exactly what he was doing. In 2001, on the Web site of the Tamil Sangam,the
                             organization Rajaratnam addressed at the Doubietree, Rajaratnam's father provided the research for
                             statements that set out the association's credo: "The L.T.T.E. is a freedom movement. Historically,
                             freedom movements have been labelled as terrorist organizations by the oppressors. From George
                             Washington to Mahatma Gandhi to Nelson Mandela, all freedom fighters have been called terrorists . . . .
                             LT.T.E. has not engaged in any killing that is not justifiable in the context of war."


                                           nderstandably, that's not how Mike Eisner, the attorney from Charleston, South Carolina,
                                           whose law firm, Motley Rice, has filed a claim against Rajaratnam, his father, and the T.R.O.,
                                           on behalf of Tamil Tiger victims, sees the matter.Insider trading is not exactly a victimless
                                           crime, but to work out who is doing the suffering involves calculations that verge on the
                                           hypothetical. Elsner's clients, in contrast,suffered concretely and very directly. In his office
                              he showed me a video compiled From interviews he had conducted in Sri Lanka. They're heartbreaking.
                              Parents—some of them,in Sri Lanka's multicultural society, Tamil themselves—talk about losing their
                              children in horrifying circumstances, such as the destruction of a high-school baseball team caught in a
                              blast eta Colombo railway station, or a young couple blown up two months before their wedding, and
                              who were burled in the clothes they never got to wear at the ceremony."This is what Rajaratnam was
                              paying for," Elsner says.In the response filed to the victims'lawsuit, Rajaratnam's lawyers state that
                              there is "no connection" between Rajaratnam's donations to the T.R.O. and the harm suffered by the
                              claimants, adding that there is no evidence he ever sponsored acts of violence.


                              Under U.S. law, you don't have to prove that money a person gave to an entity that funded terrorism was
                              actually spent on bombs and bullets: it's enough to show that the recipient body did in fact use some of its
                              funds for terrorist purposes.The suit, which was filed in federal court in New Jersey, has already cleared
                              its initial legal hurdles, with the court accepting jurisdiction and upholding it as a claim for crimes against
                              humanity.The suit is asking for damages of an unspecified amount. Rajaratnam wit almost certainly go
                              to prison as a result of his conviction in the Galleon case. If he ever gets out of jail, he may not still be so
                              rich.




4 of 5                                                                                                                                           10/4/2011 2:23 PM
                                                                                                                                                    MR-LTTE-00052449
    Case 1:18-cv-03234-KAM-RML Document 53-3 Filed 08/08/19 Page 6 of 6 PageID #: 370


Crouching Tiger, Hidden Raj I Politics I Vanity Fair                                               http://www.vanityfaincom/politics/features/2011/09/tami...



                               RECISTRA-ION CI,OR USE,. DNS ERE CONSTITUTES ACCEPTANCE OF 01,R USER AGREEMENT;REVISED MOUS, 1,201"I ANO PRIVACY POLICY MEME EC

                               VANITY FAR   CCKCP NAST D elm   M   WRITS RFSFRVFC Tar MATERIAL ON THIS ST VAT NOT EP REPRODIIV.PM DISTRIMITED.TROAISIATTFO cor...Fn
                                                                                        OR OTHERWISE USED.
                                                                   EXCEPTS/RN ',REPRICE WRITEN PERMISSION OF CONDE NAST OIGNAL.
                                                                                            AO .010E5




5 of 5                                                                                                                                                                10/4/2011 2:23 PM
                                                                                                                                                                         MR-LTTE-00052450
